Citation Nr: 0739925	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for hypertension with hypertensive cardiovascular disease and 
atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 until March 
1967.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2004 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his service-connected 
hypertension with hypertensive cardiovascular heart disease 
and atrial fibrillation has worsened.  A VA examination was 
provided to the veteran in November 2004, which found the 
veteran's to have METs of 5.3 and an ejection fraction of 55 
percent.  The veteran has submitted private medical evidence, 
including a Q-Stress Final Report from May 2005 indicating 
METs of 1.8 and that the test was terminated due to the 
veteran's dizziness.  The veteran's private physician, Dr. 
M.E.A., indicated in a report of the results of a May 2005 
Myocardial Perfusion Scan that the veteran did not complete a 
modified Bruce protocol secondary to fatigue and that the 
veteran had an ejection fraction of 45 percent.  

The facts in the instant case raise a question as to what are 
the current manifestations of the veteran's service-connected 
hypertension, with hypertensive cardiovascular heart disease 
and atrial fibrillation.  The conflict in the medical 
findings must be reconciled prior to an adjudication of the 
appeal.  The veteran should be examined to determine the 
level of his current disability.  

Additionally, the veteran's claims file indicates that he 
appointed his state service organization as his 
representative.  However, his November 2005 VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
indicates that he is currently being represented by the 
American Legion.  The claims file does not indicate that the 
veteran has appointed a new service organization as his 
representative.  On remand, the veteran should clarify his 
representation.  

Additionally, the Board observes that the veteran is service-
connected for hypertension with hypertensive cardiovascular 
heart disease and atrial fibrillation.  He is rated 30 
percent under Diagnostic Code 7007, hypertensive heart 
disease.  Note 3 to Diagnostic Code 7110 states that 
hypertension should be evaluated separately from hypertensive 
heart disease and other types of heart disease.  This has not 
been accomplished in the instant case.  To avoid any 
prejudice to the veteran, the agency of original jurisdiction 
should assign separate ratings for hypertension and 
hypertensive cardiovascular heart disease in the first 
instance.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the veteran 
and clarify his current representation.  
If the veteran wishes to be represented 
by a new service organization, such as 
the American Legion, the veteran needs 
to submit a new Appointment of Veterans 
Service Organization as Claimant's 
Representative, VA Form 21-22.  

2. The veteran should be scheduled for 
a VA examination for his service-
connected hypertension, with 
hypertensive cardiovascular heart 
disease and atrial fibrillation, to 
determine the current nature and extent 
of his disability.  The claims files 
should be provided for review prior to 
the examination. 

All indicated tests, to include 
measurements of the veteran's workload 
of METs and left ventricular 
dysfunction with an ejection fraction, 
should be accomplished.  If the veteran 
is unable to complete any tests or 
tests cannot be done for medical 
reasons, the examiner should note such 
information.  The examiner should also 
indicate how measurements are affected 
by and the reliability of information 
from incomplete tests.  Additionally, 
if testing is not possible, the 
examiner may estimate the level of 
activity (expressed in METs and 
supported by specific examples) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope in the veteran, 
if possible.  

The examiner should carefully describe 
the nature and extent of the veteran's 
disability, including any evidence of 
congestive heart failure, workload 
METs, and left ventricular dysfunction 
with an ejection fraction.  

The examiner should also report the 
veteran's predominate diastolic and 
systolic blood pressure readings.
	
3. When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  In this 
regard, the RO should assign a separate 
rating for hypertension.  If any 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
